Case: 18-14019   Date Filed: 05/13/2020   Page: 1 of 21



                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-14019
                    ________________________

             D.C. Docket No. 1:16-cv-02867-LMM-RGV



CARTER MASON,
ANITA BURNETT,

                                                       Plaintiffs - Appellees,

versus

MIDLAND FUNDING LLC,
ENCORE CAPITAL GROUP, INC.,
MIDLAND CREDIT MANAGEMENT, INC.,
COOLING & WINTER, LLC,
ASSET ACCEPTANCE CAPITAL CORP.,
ASSET ACCEPTANCE, LLC,
FREDERICK J. HANNA,
JOSEPH C. COOLING,
ROBERT A. WINTER,

                                                    Defendants - Appellants.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________
                          (May 13, 2020)
               Case: 18-14019       Date Filed: 05/13/2020     Page: 2 of 21



Before ED CARNES, Chief Judge, and ROSENBAUM, Circuit Judge, and
VINSON,∗ District Judge.

PER CURIAM:

       As we all know from experience, companies often enclose contracts and terms

of use inside the packaging of products we buy at the store. Courts have generally

approved the use of these so-called “shrink wrap” agreements because they put

consumers on notice that by using the product, they are agreeing to certain

contractual terms.

       The age of the internet has brought with it the modern corollary of the shrink

wrap agreement, the clickwrap agreement—an agreement that a consumer using the

seller’s website must review and accept before making an online purchase. Courts

have also largely approved the use of clickwrap agreements for the same basic reason

that they have approved the use of shrink wrap agreements: the consumer is on

notice that an agreement exists and receives the opportunity to review the terms of

that agreement and to consent.

       But of course, courts’ acceptance of these types of agreements contemplates

that the promoters of the clickwrap agreement can demonstrate that the alleged

acceptor, in fact, either digitally or by paper, received a copy of the agreement at




       ∗  Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
                                              2
               Case: 18-14019      Date Filed: 05/13/2020      Page: 3 of 21



issue. In this case, whether the plaintiffs did, in fact, receive a copy of the

agreements the defendants seek to hold them to is what’s at issue.

       Here, the defendants1 seek to hold Plaintiffs Carter Mason and Anita Burnett

(formerly Anita Pfister) to arbitration agreements that the defendants claim Mason

and Burnett agreed to when they obtained credit accounts online. After careful

consideration, we conclude that the defendants have made a satisfactory showing

that Burnett received and agreed to the arbitration agreement. But the defendants’

evidence does not establish that Mason ever received or knew of the arbitration

agreement. For that reason, we affirm the district court’s denial of the defendants’

motion to compel arbitration as it relates to Mason, but we reverse as it regards

Burnett.

                                             I.

       On August 11, 2013, Mason applied online for a Fingerhut-branded credit-

card account originated by WebBank. Blue Stem Brands, Inc., acted as the servicer

and custodian of records for that account.

       The defendants claim that as part of opening that account, Mason became

subject to a card agreement that requires him to arbitrate any dispute arising out of

the agreement or credit relationship (the “Mason Card Agreement”). That is so,



       1
        The defendants are Encore, four of its wholly owned subsidiaries, a law firm, Cooling
and Winter LLC, and three attorneys.
                                             3
               Case: 18-14019     Date Filed: 05/13/2020     Page: 4 of 21



according to defendants, because the online application through which Mason

applied for the card allegedly required him to accept terms and conditions that

contained an arbitration agreement. And then, defendants assert, Mason was mailed

a Welcome Packet containing the Mason Card Agreement, along with the credit

card. After Mason received the credit card, he used it.

      When Mason failed to make any payments due on the account, the then-owner

of the debt filed a statement of claim against Mason. Mason filed his answer, and

the suit was voluntarily dismissed.

      Burnett’s story is similar. Burnett opened a CareCredit account with GE

Money Bank (now known as Synchrony Bank) on April 2, 2008. As with Mason,

just under ten days later, Synchrony purportedly mailed Burnett a credit card for the

account and a card agreement (the “Burnett Card Agreement”). Also as alleged to

be the case with Mason, that card agreement supposedly contained an arbitration

provision that, if binding, required Burnett to arbitrate all claims related to the credit

relationship. Burnett then used the card and allegedly did not pay off the balance.

So the then-owner of Burnett’s purported debt sued to collect the unpaid account

balance but never served the lawsuit on Burnett.




                                            4
                Case: 18-14019        Date Filed: 05/13/2020        Page: 5 of 21



       Mason and Burnett teamed up to file the Second Amended Complaint (the

“complaint”) in the present suit.2 The complaint alleges that Encore purchases “vast

amounts of consumer debt” that is “unsupported by evidence” and often

“uncollectable.” It further asserts that Encore’s attorneys then “file scattershot

consumer debt collection lawsuits in state courts . . . to mislead consumers into

believing that Encore [ ] actually has admissible evidence, and that it intends to take

its claims to trial.” Plaintiffs contend that these practices violate federal law,

including the Fair Debt Collection Practices Act.

       In response to the complaint, the defendants moved to dismiss. The district

court denied the defendants’ motion as it related to Mason and Burnett. So the

defendants moved to compel arbitration. The district court denied those motions

too, holding that the defendants failed to produce competent evidence that Burnett

and Mason had agreed to arbitrate.

       The defendants then filed this interlocutory appeal,3 which turns on whether

they have shown, with evidence, that Mason and Burnett agreed to arbitrate. If so,

then we must reverse. If not, then we affirm.



       2
         The district court dismissed the claims of three other plaintiffs named in the complaint.
Those plaintiffs are not parties to this appeal.
       3
         We ordinarily have jurisdiction over only “final decisions” of district courts. Arthur
Andersen LLP v. Carlisle, 556 U.S. 624, 627 (2009). But there are some exceptions to that rule.
Section 16 of the Federal Arbitration Act provides one for certain interlocutory appeals. Id. As
relevant here, it permits an interlocutory appeal from a district-court order “denying a petition
under section 4 of this title to order arbitration to proceed.” 9 U.S.C. § 16(a)(1)(B); see also Bess
                                                 5
                Case: 18-14019        Date Filed: 05/13/2020       Page: 6 of 21



                                               II.

       If an arbitration agreement applies in this dispute, it is governed by the Federal

Arbitration Act (the “FAA”), 9 U.S.C. §§ 1 et seq., which “embodies a liberal federal

policy favoring arbitration agreements.” Caley v. Gulfstream Aerospace Corp., 428

F.3d 1359, 1367 (11th Cir. 2005) (internal quotation marks omitted). The FAA

creates a “presumption of arbitrability,” and under it, “any doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration.” Dasher v. RBC

Bank (USA), 745 F.3d 1111, 1115 (11th Cir. 2014).

       Nevertheless, “while doubts concerning the scope of an arbitration clause

should be resolved in favor of arbitration, the presumption does not apply to disputes

concerning whether an agreement to arbitrate has been made.” Dasher, 745 F.3d at

1116. Rather, the threshold question of whether an arbitration agreement exists at

all is “simply a matter of contract.” First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 943 (1995). In the absence of an agreement, “a court cannot compel the

parties to settle their dispute in an arbitral forum.” Klay v. All Defendants, 389 F.3d

1191, 1200 (11th Cir. 2004).

       State law governs whether an enforceable contract or agreement to arbitrate

exists. Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1329 (11th Cir.




v. Check Express, 294 F.3d 1298, 1302 (11th Cir. 2002) (reviewing at interlocutory stage a district
court’s order denying a motion to compel arbitration).
                                                6
              Case: 18-14019    Date Filed: 05/13/2020   Page: 7 of 21



2016). So we look to ordinary state-law principles governing contract formation.

Id. at 1329-30. Here, the parties agree that we should apply Utah’s law of contract

formation.

      Under Utah law, an enforceable “contract requires an offer, an acceptance,

and consideration.” Cea v. Hoffman, 276 P.3d 1178, 1185 (Utah Ct. App. 2012). In

addition, Utah Code § 25-5-4(2)(e) is applicable here and provides that a credit

agreement is “enforceable without any signature as long as the ‘debtor is provided

with a written copy of the terms of the agreement,’ the agreement states that ‘any

use of the credit offered shall constitute acceptance of those terms,’ and the debtor

‘uses the credit offered.’” Am. Express Bank FSB v. Tanne, 412 P.3d 282, 283 (Utah

Ct. App. 2017) (quoting Utah Code Ann. § 25-5-4(2)(e)). The party attempting to

enforce the contract “has the burden of showing that an offer and acceptance were

more probable than not.” Cea, 276 P.3d at 1186.

      There is no dispute that Mason and Burnett made charges to their credit

accounts or that the Mason and Burnett Card Agreements provided that use of the

cards would constitute acceptance of the terms of the agreements. So we consider

only whether the defendants show that it’s more probable than not that Mason and

Burnett were provided with a written copy of the arbitration agreement.




                                         7
                Case: 18-14019   Date Filed: 05/13/2020    Page: 8 of 21



      The district court held that the defendants had not met that burden, so it denied

their motions to compel arbitration. We review that denial de novo. Bazemore, 827

F.3d at 1328.

                                          III.

A.    Mason

      The defendants contend that Mason can be compelled to arbitrate because (1)

he accepted the terms of a clickwrap agreement that was a part of his online credit

application, and (2) the Mason Card Agreement was mailed to Mason after he

opened his account. We are unpersuaded by those arguments because the defendants

failed to connect the dots, with evidence, between Mason and an agreement to

arbitrate. To show why that is so, below, we separately discuss the evidence as it

pertains to the clickwrap agreement and to the alleged mailing of the Mason Card

Agreement. Then we address the defendants’ alternative argument that if they failed

to show on the papers that they are entitled to compel arbitration, they should receive

the opportunity to prove their contention in a trial.

      1.     The Clickwrap Agreement

      The defendants contend that Mason agreed to arbitrate by assenting to a

clickwrap agreement that was a part of his online application. In support of this

argument, the defendants cite a single source of evidence: the declaration of Richard




                                           8
              Case: 18-14019    Date Filed: 05/13/2020   Page: 9 of 21



Winship, the Senior Vice President, Credit Operations and Collections Management

for Bluestem Brands, Inc.

      Winship attached to his declaration a “true and correct copy of a template

application for a Fingerhut Credit Account issued by WebBank, in a substantially

similar form to the application that existed on August 11, 2013, on the Fingerhut

website.”   (emphasis added).    According to Winship, “[t]he entire terms and

conditions were contained on the same page as the application form,” and “Mason

could not have opened a credit account on the Fingerhut website unless he clicked

‘Yes! I accept these terms.’” But a close review of Winship’s declaration and its

attachment reveals that they don’t establish that Mason agreed to arbitrate when he

completed Fingerhut’s online application.

      First, we do not know what terms Mason actually saw on August 11, 2013,

when he viewed the website. The exhibit attached to the declaration, as Winship

admits, shows the application in only a “substantially similar form.” In Bazemore,

we faced a materially indistinguishable situation and concluded that an attachment

that was “a form of the Cardholder Agreement that would have been sent to [the]

Plaintiff” was not sufficient to show what terms the plaintiff had actually seen and

agreed to. See 827 F.3d at 1331 (alteration and emphasis adopted). Though here a

“substantially similar” online application is at issue—rather than a substantially

similar cardholder agreement—that makes little difference because the defendants


                                         9
             Case: 18-14019     Date Filed: 05/13/2020    Page: 10 of 21



contend that that online application and its terms and conditions somewhere

contained the arbitration provision. But we can’t know that without evidence about

exactly what application Mason was actually looking at when he signed up for his

credit account.

      Second, and more important, even if we were to assume that the “substantially

similar” online application was materially identical to the application Mason actually

filled out, we still lack any evidence showing that the online application or its terms

and conditions contained an arbitration provision. As we have noted, Winship stated

that “[t]he entire terms and conditions were contained on the same page as the

application form.” But the attached application displays just two paragraphs of

terms and conditions. Even assuming that those made up the “entire” terms and

conditions, they still say nothing about arbitration. Instead, they detail “two types

of financing provided by WebBank to pay for [ ] Fingerhut purchases.” If additional

terms existed, we have no way to know what they were. Finally, though “Terms &

Conditions” appears to be a hyperlink, we have no information about the contents of

the linked page, and those terms are certainly not “on the same page as the

application form.” So that, too, fails to move the needle.

      Of course, the Mason Card Agreement, also attached to the Winship

declaration, contains an arbitration provision. But Winship never stated that the

website ever displayed that agreement—as opposed to the application and its terms


                                          10
               Case: 18-14019      Date Filed: 05/13/2020      Page: 11 of 21



and conditions—to Mason during his online application. Nor did Winship state that

the Mason Card Agreement was the “terms and conditions.” And Winship never

explained the relationship, if any, between the Mason Card Agreement and the

online application’s terms and conditions. Nor can we infer a relationship from

anything in Winship’s declaration.         In fact, Winship’s declaration renders the

inference implausible because, according to Winship, “[t]he entire terms and

conditions were contained on the same page as the [substantially similar] application

form.” But, as we have discussed, the Mason Card Agreement, with its included

arbitration provision, is not one of those terms.

       In short, the record evidence neither shows the actual application form that

Mason filled out and agreed to online nor demonstrates that that online application

contained an arbitration provision. Those evidentiary gaps mean the defendants

failed to prove that it’s more probable than not that Mason was provided with a copy

of the terms of the arbitration agreement via the online application. See Bazemore,

827 F.3d at 1331 (“[Defendant] did not meet its burden of proving that plaintiff

assented to the ‘essential terms of the contract’ for the simple reason that the terms

of exactly what, if anything, [plaintiff] agreed to when she applied for the credit card

are unknown.”).4



       4
         Because we conclude that defendants have not shown Mason ever agreed to arbitrate, we
need not reach the question of whether Utah law condones the use of clickwrap agreements.
                                             11
             Case: 18-14019    Date Filed: 05/13/2020   Page: 12 of 21



      2.    The Purported Mailing of the Mason Card Agreement

      Next, the defendants argue that they mailed Mason the Mason Card

Agreement, so by way of the mailbox rule, they have established that Mason

received the agreement and therefore agreed to arbitrate. But this argument also

lacks the necessary evidentiary support.

      “The common law has long recognized a rebuttable presumption that an item

properly mailed was received by the addressee.” Bazemore, 827 F.3d at 1331 n.2

(alteration adopted). A party may take advantage of the mailbox rule’s presumption

by showing that “(1) the document was properly addressed; (2) the document was

stamped; and (3) the document was mailed.” In re E. Coast Brokers & Packers,

Inc., 961 F.2d 1543, 1545 (11th Cir. 1992).

      A party may establish these requisites in two different ways. First, it may

present evidence, based on personal knowledge, that the document was in fact placed

in the mail. Bazemore, 827 F.3d at 1331. Second and alternatively, a party may

invoke the mailbox rule based on “[t]estimony concerning specific office procedures

for preparing and mailing notices in addition to evidence of mail received from the

purported sender at the same address (and by other designated recipients in the

normal course)[.]” Kerr v. McDonald's Corp., 427 F.3d 947, 952 (11th Cir. 2005);

see also E. Coast Brokers & Packers, 961 F.2d at 1545-46. But that too requires

more than “unsupported conclusory assertions of an individual based on his


                                           12
               Case: 18-14019       Date Filed: 05/13/2020      Page: 13 of 21



assumption of how mail was handled in the normal course of business[.]” E. Coast

Brokers & Packers, 961 F.2d at 1545. 5

       Once again, the facts here are materially indistinguishable from our recent

decision in Bazemore. There, like here, the defendants relied on a single declarant

to provide evidence that they hoped would trigger the mailbox rule’s presumption

of receipt. We explained that the submitted evidence was insufficient because

testimony that “a Cardholder agreement with an arbitration clause ‘would have been

sent to [p]laintiff’” did not trigger the mailbox rule since it did not reflect “personal

knowledge that [the agreement] in fact was sent” to the plaintiff. Bazemore, 827

F.3d at 1331. We also noted that the declarant had failed to claim that he reviewed

records showing the agreement had been mailed. Id. For that reason, we held that

the defendant could not compel the Bazemore plaintiff to arbitrate. Id. at 1330-32.

       So too here. The Winship declaration fails to show that Winship has personal

knowledge that the Mason Card Agreement was in fact placed in the mail. True,

Winship stated, “Bluestem, as part of its regular and routine business practice,

transmitted information from Mason’s application to its print vendor, Impact, in

connection with Bluestem’s order for printing and mailing of the Welcome



       5
         The parties dispute whether we should apply Utah’s mailbox rule, which purportedly
imposes a stricter evidentiary standard than the federal mailbox rule. See McCoy v. Blue Cross &
Blue Shield of Utah, 20 P.3d 901, 903-905 (Utah 2001) (setting forth a “direct and specific”
evidence rule). Because we would reach the same conclusion under either standard, we decline to
opine on whether Utah’s mailbox rule applies.
                                              13
                Case: 18-14019       Date Filed: 05/13/2020        Page: 14 of 21



Packet[,]” which supposedly contained the Mason Card Agreement. Winship also

attached true and correct copies “of an excerpt of the data file, sent to Impact on

August 12, 2013,” and a “template that Bluestem used for Welcome Packets . . . in

August 2013[.]”6 No problems there. Winship, who works for Bluestem, set forth

foundation supporting his claim to personal knowledge about those facts and events.

       But Winship didn’t complete the purported mailing to Mason. The mailing

was, as Winship explains, completed by two third-parties, Impact and Pitney Bowes:

“Impact, in turn, used Pitney Bowes to commingle and sort Welcome Packets with

other bulk mail to optimize postal discounts and then to deposit with the United

States Postal Service for delivery to Mason[.]” Like in Bazemore, nothing in the

record suggests that Winship has personal knowledge about whether Impact and

Pitney Bowes actually mailed the Welcome Packet intended for Mason. How could

he? He didn’t work for either of the third parties that supposedly completed the

mailing. And like in Bazemore, Winship never attested that he reviewed any of

Impact’s or Pitney Bowes’s records showing that the Welcome Packet was in fact

sent to Mason.




       6
         Winship stated that Exhibit D, the excerpt of the data file, was “sent to Impact, on August
12, 2013. It reflects that Bluestem sent the Welcome [sic] mailed Mason a Welcome Packet to
Mason at . . . the address Mason provided when he applied for the Account.” That of course can’t
be true. That a data file was sent to Impact does not “reflect” that the Welcome Packet was mailed
to Mason. It “reflects” Bluestem’s request for Impact to do so.

                                                14
             Case: 18-14019     Date Filed: 05/13/2020   Page: 15 of 21



      Nor did Winship attest about the “specific office procedures” that supposedly

resulted in a mailing, so the defendants cannot take advantage of the Kerr rule.

That’s unsurprising. Winship was twice removed from the Pitney Bowes office

where the preparation and mailing actually occurred. Thus, Winship’s conclusory

assertion about the result of those companies’ purported process is insufficient to

show that Mason was mailed the Mason Card Agreement and its arbitration

provision.

      At the end of the day, the defendants, who rely solely on the Winship

declaration to show that the Mason Card Agreement was placed in the mail, fail to

present any “competent evidence” establishing that occurred. For that reason, the

mailbox presumption does not apply. Because nothing else indicates that Mason

received the Mason Card Agreement, or otherwise agreed to arbitrate, the defendants

have not met their burden to show Mason is subject to an arbitration agreement. So

we conclude that the district court correctly denied the defendants’ motion to compel

as it related to Mason.

      3.     Section 4 of the Federal Arbitration Act

      Finally, as this appeal regards Mason, the defendants argue in the alternative

that should we determine that they failed to prove the existence of an agreement to

arbitrate with Mason, we should order the district court to hold a trial on the issue.

That argument relies on Section 4 of the FAA, which provides that “[i]f the making


                                         15
               Case: 18-14019   Date Filed: 05/13/2020    Page: 16 of 21



of the arbitration agreement or the failure, neglect, or refusal to perform the same be

in issue, the court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.

      As an initial matter, we note that the defendants did not request a trial under

§ 4 of the FAA in the district court. So we can decline to address the issue in the

first instance. See San Francisco Residence Club, Inc. v. 7027 Old Madison Pike,

LLC, 583 F.3d 750, 755 (11th Cir. 2009) (declining to address request for relief made

for the first time on appeal because the district court did not “have the opportunity

to pass upon the issue”).

      But even if we chose to consider the merits of the defendants’ § 4-argument,

we would conclude that the defendants are not entitled to a trial on the issue of

whether Mason agreed to arbitrate. Section 4 does not require the district court to

hold a trial on the issue of whether an arbitration agreement exists any time a party

asks for it.     Instead, “a summary judgment-like standard is appropriate[.]”

Bazemore, 827 F.3d at 1333. So “a district court may conclude as a matter of law

that parties did or did not enter into an arbitration agreement only if there is no

‘genuine dispute as to any material fact’ concerning the formation of such an

agreement.” Id. (quoting Fed. R. Civ. P. 56(a)). Neither conclusory allegations nor

merely colorable and not significantly probative evidence satisfies that standard. Id.




                                          16
             Case: 18-14019     Date Filed: 05/13/2020   Page: 17 of 21



And of course, we do not require a trial based on supposed “disputes” of material

fact unsupported by any evidence at all. See id.

      Bazemore again guides our analysis. Like in Bazemore, the “competent

evidence offered by [the defendants here] is insufficient to raise a genuine issue of

fact as to the existence of an arbitration agreement[.]” Id. As we have explained,

the defendants “provide[ ] no competent evidence that an arbitration agreement ever

was sent to plaintiff.” Id. As a result, there cannot be a genuine dispute about

whether an arbitration agreement existed that would require a trial to resolve. See

id.

      Bazemore also found no material dispute of fact because the defendant there

had provided only “‘a form’ of the arbitration agreement”—as opposed to the actual

arbitration agreement—that was supposedly sent to the plaintiff. Id. at 1333-34.

That is also the case here with respect to the online application Mason completed.

As we have explained, though the defendants may have presented competent

evidence that Mason agreed to certain terms and conditions when completing the

online application, they submitted no evidence that those terms and conditions (or

anything else available through the online application) contained an arbitration

agreement. Only competent evidence about Mason’s agreement to arbitrate—and

not his agreement as to anything else—can create a genuine dispute of material fact

entitling the defendants to a trial under § 4 of the FAA. The defendants have offered


                                         17
             Case: 18-14019     Date Filed: 05/13/2020   Page: 18 of 21



no such evidence here, so their motion to compel arbitration must be denied as a

matter of law without the need for a trial.

B.    Burnett

      For Burnett, the defendants pin all their hopes on the purported mailing of the

Burnett Card Agreement. Like with Mason, the defendants’ argument depends on

whether their evidence shows that the mailbox rule’s presumption of receipt was

triggered. So as with Mason, the defendants were required to present evidence based

on personal knowledge that the Burnett Card Agreement was in fact placed in the

mail. And also as with Mason, the defendants’ attempt to do so depends on a single

declaration, this time from Angel Nayman. Here, though, the similarities with

Mason’s case end. Unlike with Mason, the defendants have provided enough

evidence to trigger the mailbox rule’s presumption as it pertains to Burnett. And

because Burnett does not attempt to rebut that presumption, we reverse the district

court’s denial of the defendants’ motion to compel with respect to Burnett.

      Nayman, a Lead Litigation Analyst for Synchrony, attested that “Synchrony’s

records show that the credit card for the [Burnett] Account was mailed to Anita

[Burnett] at the address on record . . . on or about April 11, 2008[,] via the United

States Postal Service First Class Mail.” “Enclosed with the credit card was a copy

of the effective credit card account agreement,” i.e., the Burnett Card Agreement,

“that governs the Account.” Nayman claimed that those facts fell “within [her]


                                          18
             Case: 18-14019    Date Filed: 05/13/2020   Page: 19 of 21



personal knowledge” and were “based upon [her] review of relevant business

records of Synchrony.”

      So Nayman’s declaration checked all the boxes that the Winship declaration

and the declaration at issue in Bazemore left incomplete. Nayman attested that she

had personal knowledge of the mailing and that claim, unlike Winship’s claim, was

properly supported because Nayman was not testifying about third-party conduct.

And unlike the declarant in Bazemore, Nayman stated that her personal knowledge

was based upon review of her own employer’s records, which she “regularly

access[ed] and review[ed]” as part of her employment responsibilities. The sum

total of Nayman’s testimony therefore constitutes competent evidence that the

Burnett Card Agreement was placed in the mail.

      We are not persuaded by Burnett’s arguments to the contrary. First, Burnett

contends that Nayman’s declaration provided no basis for her purported knowledge

of the mailing and did not detail the documents she reviewed nor attach any

documents supporting her claim. We are unpersuaded.

      Burnett articulates no good reason why we should ignore the foundation

Nayman’s own declaration provides. Again, the situation here differs significantly

from that with Winship. Winship purported to claim personal knowledge about the

inner workings of two companies that he did not work for. Nayman, on the other

hand, testified based on her own personal knowledge to only facts about the goings-


                                        19
              Case: 18-14019    Date Filed: 05/13/2020   Page: 20 of 21



on within the company she worked for. She also laid a proper foundation to support

the statement that she possessed personal knowledge of the relevant matters. Finally,

Nayman further supported her basis of knowledge by asserting that she also relied

on her review of her company’s documents.

      Second, Burnett argues, citing the district court’s order, that Nayman did not

describe Synchrony’s mailing procedure. That argument misses the point. Though

describing a company’s mailing procedure is one way to trigger the mailbox

presumption, it is not the only way. An equally effective way is to submit evidence

showing that the Burnett Card Agreement was placed in the mail. Nayman’s

declaration did just that.

      For those reasons, the defendants’ evidence was sufficient to trigger the

mailbox rule’s presumption that Burnett received the Burnett Card Agreement,

including the arbitration agreement contained within it. Burnett has not submitted

any evidence of her own rebutting that presumption and does not otherwise argue

that the defendants have failed in satisfying their burden with respect to any of Utah

Code § 25-5-4(2)(e)’s other requirements. So the defendants met their burden to

show an enforceable arbitration agreement exists. For that reason, we must conclude

that the district court incorrectly denied the defendants’ motion to compel Burnett to

arbitrate her disputes.




                                         20
             Case: 18-14019     Date Filed: 05/13/2020    Page: 21 of 21



                                         IV.

      For the reasons we have explained, we affirm the district court’s denial of the

defendants’ motion to compel arbitration as it relates to Mason, and we reverse it as

it pertains to Burnett. We therefore remand this case to the district court for further

proceedings consistent with this opinion.

      AFFIRMED IN PART AND REVERSED AND REMANDED IN PART.




                                          21